Order unanimously affirmed, with $25 costs and disbursements. Memorandum: Motions under rule 103 of the Rules of Civil Practice to strike out a part of a complaint as sham or irrelevant are not favored and they will not be granted in the absence of a clear showing that the allegations have no possible bearing upon the subject matter of the litigation and that substantial prejudice will result if the allegations objected to are npt stricken out (4 Carmody-Wait, New York ¡Practice, pp. 756-767, and cases there cited). There was no such showing here. The question sought to be raised by the appellant can be adequately dealt with by the trial court, without prejudice to the appellant. In affirming the order, we do not express any opinion as to the admissibility of evidence to support the allegations of the complaint attacked by the motion. (Appeal from order of Onondaga Special Term denying defendant’s motion to strike certain paragraphs from plaintiff’s amended complaint.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.